UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer oNon-accelerated filer oSmaller reporting company oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No On April 30, 2008, there were issued and outstanding 383,219,916 shares of the registrant’s Common Stock, par value $0.10 per share. FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Stockholders’ Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4. Controls and Procedures 53 Part II. Other Information 53 Item 1. Legal Proceedings 53 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 54 Signature 55 Exhibit Index E-1 2 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 1,831 $ 1,626 Trade accounts receivable 1,949 1,099 Other accounts receivable 181 196 Product inventories and materials and supplies, net 2,187 2,178 Mill and leach stockpiles 773 707 Prepaid expenses and other current assets 97 97 Total current assets 7,018 5,903 Property, plant, equipment and development costs, net 25,814 25,715 Goodwill 6,048 6,105 Long-term mill and leach stockpiles 1,153 1,106 Trust assets 599 606 Intangible assets, net 464 472 Other assets and deferred charges 732 754 Total assets $ 41,828 $ 40,661 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,242 $ 2,345 Accrued income taxes 640 420 Current portion of reclamation and environmental liabilities 226 263 Dividends payable 212 212 Current portion of long-term debt and short-term borrowings 36 31 Copper price protection program – 598 Total current liabilities 3,356 3,869 Long-term debt, less current portion: Senior notes 6,887 6,928 Project financing, equipment loans and other 352 252 Revolving credit facility 296 – Total long-term debt, less current portion 7,535 7,180 Deferred income taxes 7,135 7,300 Reclamation and environmental liabilities, less current portion 1,893 1,733 Other liabilities 1,093 1,106 Total liabilities 21,012 21,188 Minority interests in consolidated subsidiaries 1,510 1,239 Stockholders’ equity: 5½% Convertible Perpetual Preferred Stock 1,100 1,100 6¾% Mandatory Convertible Preferred Stock 2,875 2,875 Common stock 50 50 Capital in excess of par value 13,552 13,407 Retained earnings 4,554 3,601 Accumulated other comprehensive income 43 42 Common stock held in treasury (2,868 ) (2,841 ) Total stockholders’ equity 19,306 18,234 Total liabilities and stockholders’ equity $ 41,828 $ 40,661 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, 2008 2007 (In Millions, Except Per Share Amounts) Revenues $ 5,672 $ 2,246 Cost of sales: Production and delivery 2,722 903 Depreciation, depletion and amortization 418 116 Total cost of sales 3,140 1,019 Selling, general and administrative expenses 84 48 Exploration and research expenses 52 7 Total costs and expenses 3,276 1,074 Operating income 2,396 1,172 Interest expense, net (165 ) (52 ) Losses on early extinguishment of debt (6 ) (88 ) Other income, net 2 24 Equity in affiliated companies’ net earnings 7 5 Income from continuing operations before income taxes and minority interests 2,234 1,061 Provision for income taxes (729 ) (458 ) Minority interests in net income of consolidated subsidiaries (319 ) (114 ) Income from continuing operations 1,186 489 Income from discontinued operations, net of taxes – 4 Net income 1,186 493 Preferred dividends (64 ) (17 ) Net income applicable to common stock $ 1,122 $ 476 Basic net income per share of common stock: Continuing operations $ 2.93 $ 2.18 Discontinued operations – 0.02 Basic net income per share of common stock $ 2.93 $ 2.20 Diluted net income per share of common stock: Continuing operations $ 2.64 $ 2.00 Discontinued operations – 0.02 Diluted net income per share of common stock $ 2.64 $ 2.02 Average common shares outstanding: Basic 383 217 Diluted 449 244 Dividends declared per share of common stock $ 0.4375 $ 0.3125 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In Millions) Cash flow from operating activities: Net income $ 1,186 $ 493 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 418 116 Minority interests in net income of consolidated subsidiaries 319 114 Noncash compensation and benefits 37 26 Unrealized losses on copper price protection program – 38 Losses on early extinguishment of debt 6 88 Deferred income taxes (48 ) (46 ) Other, net 38 42 (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (950 ) (398 ) Inventories (81 ) 81 Prepaid expenses and other 1 1 Accounts payable and accrued liabilities (527 ) (30 ) Accrued income taxes 216 144 Net cash provided by operating activities 615 669 Cash flow from investing activities: Phelps Dodge capital expenditures (388 ) (61 ) PT Freeport Indonesia capital expenditures (115 ) (74 ) Other capital expenditures (5 ) (7 ) Acquisition of Phelps Dodge, net of cash acquired (1 ) (13,888 ) Proceeds from the sale of assets and other, net 22 – Net cash used in investing activities (487 ) (14,030 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility – 10,000 Repayments of term loans under bank credit facility – (5,618 ) Net proceeds from sales of senior notes – 5,880 Net proceeds from sale of common stock – 2,816 Net proceeds from sale of 6¾% Mandatory Convertible Preferred Stock – 2,803 Proceeds from revolving credit facility and other debt 473 101 Repayments of revolving credit facility and other debt (118 ) (48 ) Cash dividends paid: Common stock (169 ) (63 ) Preferred stock (64 ) (15 ) Minority interests (49 ) (47 ) Net payments for exercised stock options (8 ) (45 ) Excess tax benefit from exercised stock options 12 1 Bank credit facilities fees and other, net – (185 ) Net cash provided by financing activities 77 15,580 Net increase in cash and cash equivalents 205 2,219 Cash and cash equivalents at beginning of year 1,626 907 Cash and cash equivalents at end of period $ 1,831 $ 3,126 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Convertible Perpetual Mandatory Convertible Accumulated Common Stock Preferred Stock Preferred Stock Common Stock Other Held in Treasury Number Number Number Capital in Compre- Number of At Par of At Par of At Par Excess of Retained hensive of At Stockholders’ Shares Value Shares Value Shares Value Par Value Earnings Income Shares Cost Equity (In Millions) Balance at December 31, 2007 1 $ 1,100 29 $ 2,875 497 $ 50 $ 13,407 $ 3,601 $ 42 114 $ (2,841 ) $ 18,234 Exercised stock options, issued restricted stock and other – 1 – 114 – 114 Stock-based compensation costs – 25 – 25 Tax benefit for stock option exercises – 6 – 6 Tender of shares for exercised stock options and restricted stock – 1 (27 ) (27 ) Dividends on common stock – (169 ) – – – (169 ) Dividends on preferred stock – (64 ) – – – (64 ) Comprehensive income: Net income – 1,186 – – – 1,186 Other comprehensive income, net of taxes: Defined benefit plans: Amortization of unrecognized amounts – 1 – – 1 Other comprehensive income – 1 – – 1 Total comprehensive income – 1,187 Balance at March 31, 2008 1 $ 1,100 29 $ 2,875 498 $ 50 $ 13,552 $ 4,554 $ 43 115 $ (2,868 ) $ 19,306 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) consolidated financial statements and notes contained in its 2007 Annual Report on Form 10-K.
